Citation Nr: 0006954	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-31 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to service connection for a fracture of the 
second toe of the right foot with partial amputation.  

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for fracture of the left eardrum with hearing 
loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.  

In 1980, the veteran commenced a claim alleging entitlement 
to service connection for left ear hearing loss.  The 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in New York, New York, denied the claim on the basis 
that the condition was not shown by the evidence of record.  
Notification of the denial of the claim, as well as 
information concerning the veteran's appellate rights were 
addressed in a letter dated in February 1981.  Appellate 
action was not initiated, and the decision became final.  

Due to the veteran's change in residence, this case was 
transferred to the RO in Washington, DC, which now has 
jurisdiction.  

In 1993, VA received the veteran's application to reopen his 
claim as well as a claim of service connection for a right 
toe disability.  These matters came to the Board of Veterans' 
Appeals (Board) from an August 1995 decision of the RO in 
Washington, DC, which denied the claim of service connection 
for a right toe disability, and determined that new and 
material evidence had not been submitted to warrant reopening 
the claim of service connection for a left ear condition.  In 
April 1996, the veteran appeared and testified before a 
hearing officer at the RO.  In January 1997, a statement of 
the case was mailed and the veteran submitted his substantive 
appeal.  


FINDINGS OF FACT

1.  The veteran has a partially amputated right second toe 
due to an injury incurred during service. 

2.  In an unappealed decision of February 1981, the RO denied 
the claim of service connection for left ear hearing loss on 
the basis that the condition was not shown by the evidence of 
record. 

3.  The evidence reviewed and submitted since the RO denied 
the claim in February 1981 is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  There is no competent (medical) evidence which 
establishes a nexus between the report of an injury to the 
left ear during service and current findings of left ear 
hearing loss.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for partially amputated 
right second toe.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 3.303 (1999).  

2.  Evidence submitted since the RO denied the claim of 
service connection for left ear hearing loss in February 1981 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for left ear hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Fracture of the Second 
Toe of the Right Foot with Partial Amputation

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Regarding the development of this claim, the Board notes that 
the veteran's service medical records are not available.  In 
connection with his claim of service connection for left ear 
hearing loss filed in 1980, a request for his service medical 
records was made in 1981.  The National Personnel Records 
Center (NPRC) notified the RO that the records could not be 
located, and that they may have been destroyed in a fire at 
the center in the 1970s.  In 1996, morning reports from May 
1956 were provided.  Those reports reflect that the veteran 
was absent due to sickness for one day while he was in 
England. 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

In the instant case, since the service medical records are 
not available, the only evidence of an injury to the toe 
during service is in the form of lay statements.  In April 
1996, the veteran testified that during service, he fell off 
of a log and injured his toe.  The toe was amputated from the 
top.  He recalled that the injury occurred around June 1955.  
The condition has not been treated since his discharge from 
service.  It is noted in the transcript that during the 
hearing, the veteran removed his shoes and socks so the 
hearing officer could observe the toe.  The hearing officer 
recorded the observation that the right second toe was 
shorter than the great toe.  

In support of his claim, the veteran also presented three 
notarized statements regarding the veteran's health prior to 
and after service.  The individuals stated that they noticed 
that the top of the second toe of the right foot had been 
amputated.  He also provided a photograph taken during 
service.  He indicated that it shows that he was wearing a 
special shoe on his right foot at the time.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In this instance, the Board finds that the 
veteran's recollections are sufficient to show that he 
sustained an injury to the right second toe during service, 
and that a partial amputation was performed.  The remainder 
of the evidence also supports the veteran's claim.  

A VA examination was conducted in November 1996.  The veteran 
reported his history of the right toe fracture during service 
in 1956, and that it was amputated and realigned.  The 
examiner reported a diagnosis of partially amputated right 
second toe.  X-rays revealed mild degenerative joint disease 
of the first metatarsophalangeal joint on the right side.  

Clearly from the observations of the hearing officer and the 
VA examiner, the veteran has the disability he claims is 
service-connected.  The Board finds that the credible 
testimony and lay statements are sufficient to show that his 
present condition was incurred during service, service 
connection for the fracture of the right second toe with 
partial amputation has been established, and the appeal is 
granted.  The preponderance of the evidence favors the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for Fracture of the Left Eardrum with Hearing Loss

As noted, the veteran's service medical records are not 
available.  In 1981, the RO denied the veteran's claim of 
entitlement to service connection for left ear hearing loss.  
Appellate action was not initiated, and the decision became 
final.  

The Board notes that when the veteran filed to reopen his 
claim in 1993, he asserted that he never received notice of 
the initial denial of his claim.  The Board points out that 
the principles of administrative regularity dictate that 
there is a presumption that government officials have 
properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1994).  In this case, the 
address that appears on the February 1981 notice of the 
denial is the same as that provided by the veteran when he 
filed the claim.  Therefore, at this point, it is reasonable 
to conclude that the notice was mailed to the proper address.  

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the February 1981 denial of his claim.  In this case, the 
evidence consists of morning reports provided in 1996, 
personal hearing testimony, statements, and a VA examination 
report.  

In 1996, morning reports from May 1956 were provided.  Those 
reports reflect that the veteran was absent due to sickness 
while he was in England.

In April 1996, the veteran testified that while on an 
obstacle course, something went off near his ear.  Part of 
the treatment involved placing a plastic device into his ear.  
Since that time, he has noticed a hearing loss.  The 
condition has not been treated since his discharge from 
service.  

In support of his claim, the veteran also presented three 
notarized statements regarding the veteran's health prior to 
and after service.  The individuals noted that the veteran 
did not have problems with his hearing prior to service, and 
that he complained of hearing loss after his discharge from 
service.  

On the authorized audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
20
15
35
22
LEFT
45
35
35
45
40
38

Speech audiometry revealed speech recognition ability of 100 
percent for the right ear, and 94 percent for the left ear.  
It was noted that the veteran gave a history of tympanic 
membrane perforation in 1956 with subsequent repair while on 
active duty.  The examiner found that his hearing was within 
normal limits, and that there was mild to moderately severe 
mixed loss for the left ear.  

Clearly, the evidence is new and material.  Unlike the 
evidence before the RO in 1981, there are current findings 
indicating left ear hearing loss.  Therefore, at this point, 
the evidence does show that the veteran has the claimed 
condition.  Thus, the claim is reopened. 

Service Connection for a Fracture of the Left Eardrum with 
Hearing Loss

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
left ear hearing loss.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

The first requirement for a well-grounded claim has been met 
given the hearing loss noted when the veteran was examined in 
1996.  Also, the veteran's recollections of injury to his 
left ear during service are sufficient with regard to 
demonstrating incurrence.  As noted, where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony may constitute sufficient 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, the Board finds that the nexus requirement for a 
well-grounded claim has not been met in this instance.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Here, if a medical 
professional's opinion were provided which would link the 
reported injury to the left eardrum in service to the current 
findings of hearing loss, then the nexus requirement would be 
met.  However, at this point, such a medical statement has 
not been made part of the record, and the remaining evidence 
that would provide a nexus is in the form of lay statements.  
However, the assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the veteran's bare assertions do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the January 1997 statement of the case.  To obtain 
further consideration of the matters on appeal before the 
Board, the veteran may file a claim supported by medical 
evidence connecting a left eardrum injury to his current left 
ear hearing loss. 

ORDER

Entitlement to service connection for a fracture of the 
second toe of the right foot with partial amputation has been 
established, and the appeal is granted.  

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
fracture of the left eardrum with hearing loss is granted to 
this extent only.

The claim of entitlement to service connection for fracture 
of the left eardrum with hearing loss is not well grounded, 
and the appeal is denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



